Title: To James Madison from Charles D. Coxe, 27 November 1801 (Abstract)
From: Coxe, Charles D.
To: Madison, James


27 November 1801, Philadelphia. Has been informed by several merchants that his position as commercial agent at Dunkirk will afford him little profit. Having heard that Taney will decline appointment as commercial agent to Ostend, he wishes to have the appointment to that position also.
 

   RC (DNA: RG 59, ML). 2 pp.; docketed by Wagner. Coxe’s appointment for Dunkirk had been announced in the National Intelligencer on 11 Nov. 1801. Jefferson nominated Coxe and Georgetown merchant Francis Lewis Taney to the positions at Dunkirk and Ostend, the latter of which was at that time part of France, on 6 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 2:286; Daniel H. Thomas, The Guarantee of Belgian Independence and Neutrality in European Diplomacy, 1830’s–1930’s [Kingston, R.I., 1983], p. 5).

